In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Schmidt, J.), dated September 12, 2006, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the plaintiffs motion for summary judgment on the issue of liability is denied.
In support of his motion for summary judgment on the issue of liability, the plaintiff submitted evidence demonstrating that the defendant Antonio Marcial was negligent in backing the tractor-trailer owned by the defendant P.O.P. Displays, Inc., into the plaintiffs parked vehicle (see Vehicle and Traffic Law § 1211 [a]; Ortiz v Calavera, 26 AD3d 319 [2006]; Garcia v Verizon N.Y., Inc., 10 AD3d 339 [2004]). However, in opposition, the defendants submitted competent evidence directly contradicting the plaintiffs version of how the accident occurred and raised a triable issue of fact on the issue of whether the plaintiffs vehicle was parked or standing behind the tractor-trailer at any time prior to the accident. Accordingly, the plaintiffs motion for summary judgment on the issue of liability should have been denied. Crane, J.P., Goldstein, Skelos and Carni, JJ., concur.